 Case: 4:17-cr-00612-RLW Doc. #: 126 Filed: 08/23/19 Page: 1 of 3 PageID #: 667



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
          Plaintiff,                           )
                                               )
v.                                             ) No. 4:17CR00612 RLW
                                               )
DONALD CRANGLE,                                )
                                               )
          Defendant.                           )

GOVERNMENT'S MOTION IN LIMINE SEEKING TO PRECLUDE THE ADMISSION
 OF MEDICAL RECORDS AND PHOTOGRAPHS OF DEFENDANT’S PROPERTY

       Comes now the United States of America, by Jeffrey B. Jensen, United States Attorney for

the Eastern District of Missouri, and Tracy Lynn Berry, Assistant United States Attorney for said

District, and herein requests that this Honorable Court exclude the presentation of defendant’s

medical evidence and photographs of his property pursuant to Rules 401 and 403 of the Federal

Rules of Evidence.

       Pursuant to discussions with counsel for the defendant, it is the government’s

understanding that defendant intends to introduce into evidence at the trial medical records

detailing his medical appointments, physical therapy appointments, and surgeries. The records

that were provided in reciprocal discovery span more than two decades.

       Approximately a week ago, defendant also provided copies of photographs of his client’s

property that had been taken earlier in August 2019.         Although the indictment and the

government’s evidence addresses activities that occurred at defendant’s home, those activities

concluded shortly after March 22, 2013 when St. Louis County detectives conducted an

undercover investigation into whether defendant was providing fraudulent concealed carry

                                               1
 Case: 4:17-cr-00612-RLW Doc. #: 126 Filed: 08/23/19 Page: 2 of 3 PageID #: 668



weapons certifications. Photographs were taken of defendant’s residence and property as the

officers executed a search warrant on that day. The government submits that photographs taken

on or near March 22, 2013 are relevant to the work activities at issue in the above-styled case

rather than images captured almost six and a half years later.

        The government submits that neither the medical records nor the photographs should be

admitted because they are not relevant to any of the trial issues, and would mislead and confuse

the jury.

        “Evidence is relevant if ‘it has any tendency to make a fact more or less probable than it

would be without the evidence’ and ‘the fact is of consequence in determining the action.’” United

States v. Omar, 786 F.3d 1104, 1112 (8th Cir. 2015)(quoting Fed.R.Evid. 401). Because there is

no dispute that defendant was seriously injured in a car accident in 1985, and his injuries were

exacerbated by a physical confrontation with another individual and a work place injury, specific

medical treatment records would have no consequence in determining whether defendant

concealed his ability to engage in work type activities from the Social Security Administration and

Department of Veteran’s Affairs. Nor does the appearance of defendant’s residence in August

2019 have any tendency to make a fact more or less probable with regard to activities occurring

on the property in March 2013. Because the medical records and August 2019 photographs fail

to meet the test for relevant evidence, the government requests that this Honorable Court rule

pretrial that the evidence is inadmissible. See, Fed.R.Evid. 401.

        Even if the evidence is relevant to the proceedings, it should be excluded because any

possible probative value will be “substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury.” United States v. Kime, 99 F.3d 870, 877–78 (8th


                                                 2
Case: 4:17-cr-00612-RLW Doc. #: 126 Filed: 08/23/19 Page: 3 of 3 PageID #: 669



Cir. 1996); See, Fed.R.Evid. 403. If the case at bar were a civil medical malpractice case or an

administration determination of eligibility for program benefits, the medical records could be

extremely helpful to the trier of fact. Or, if the allegation occurred at or near the defendant’s

residence in 2019, the photographs defendant seeks to introduce would not be misleading or

confusing. Thus, the medical records and 2019 photographs should not be admitted into evidence

because the minimal probative value they potentially offer is substantially outweighed by a danger

of confusing the issues and needlessly presenting cumulative evidence. United States v. Lemons,

792 F.3d 941, 950 (8th Cir. 2015).

       Accordingly, the United States respectfully requests that this Honorable Court enter a

pretrial ruling deeming the medical records and 2019 photographs inadmissible pursuant to Rules

401 and 403 of the Federal Rules of Evidence.

                                                    Respectfully submitted,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney

                                                    s/ Tracy Lynn Berry
                                                    TRACY LYNN BERRY #014753 TN
                                                    Assistant United States Attorney
                                                    111 South 10th Street, Room 20.333
                                                    St. Louis, Missouri 63102
                                                    (314) 539-2200


                                 CERTIFICATE OF SERVICE

       Copy of the foregoing was sent through the court=s electronic filing system this 23rd day

of August, 2019, to: Justin Gelfand, Esq.

                                             s/ Tracy Lynn Berry
                                             ASSISTANT UNITED STATES ATTORNEY


                                                3
